           Case 1:20-cv-06135-CM Document 3 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRUCE HAY,

                             Plaintiff,                             20-CV-6135 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
NEW YORK MEDIA, LLC, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the

attached IFP application. If Plaintiff submits the IFP application, it should be labeled with docket

number 20-CV-6135 (CM). If the Court grants the IFP application, Plaintiff will be permitted to

proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. 1 No summons shall issue at this time. If Plaintiff complies with this order, the case


       1
          In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also
are encouraged to consent to receive all court documents electronically. A consent to electronic
service form is available on the Court’s website. Pro se parties who are unable to use email may
submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in
Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,
including instructions on this new email service for pro se parties, please visit the Court’s
website at nysd.uscourts.gov.
            Case 1:20-cv-06135-CM Document 3 Filed 08/24/20 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
